 Case 1:21-cv-00392-RGA Document 30 Filed 04/27/21 Page 1 of 3 PageID #: 776




                             IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF DELAWARE


FUTURE CLAIMANTS’ REPRESENTATIVE, et al.,                   Civil Action No. 21-00392-RGA

                                 Petitioners,

                 v.

BOY SCOUTS OF AMERICA, et al.,                              Re: Docket Nos. 1, 14, 15, 16, 17, 29

                                 Respondents.



             FUTURE CLAIMANTS’ REPRESENTATIVE, THE OFFICIAL
           COMMITTEE OF TORT CLAIMANTS, AND THE COALITION OF
          ABUSED SCOUTS FOR JUSTICE REQUEST FOR ORAL ARGUMENT

                 James L. Patton, Jr., the Future Claimants’ Representative (the “FCR”), the

Official Committee of Tort Claimants (the “TCC”), and the Coalition of Abused Scouts for

Justice (the “Coalition”) (collectively, the “Movants”), respectfully request that the Court grant

oral argument in the above-captioned proceeding pursuant to D. Del. L.R. 7.1.4. Movants

believe that oral argument regarding the Motion of the Future Claimants’ Representative, the

Official Committee of Tort Claimants, and the Coalition of Abused Scouts for Justice for Entry of

an Order, Pursuant to 28 U.S.C. § 157(d) and Bankruptcy Rule 5011(a), Withdrawing the

Reference of Proceedings Involving the Estimation of Personal Injury Claims [Docket No. 1]

will allow them to further address the parties’ positions and respond promptly to any questions

the Court may have with respect to this matter. Briefing has been completed.

                 WHEREFORE, Movants respectfully request that the Court schedule this matter

for oral argument.




DOCS_DE:234009.1 85353/002
 Case 1:21-cv-00392-RGA Document 30 Filed 04/27/21 Page 2 of 3 PageID #: 777




 Dated: April 27, 2021             YOUNG CONAWAY STARGATT & TAYLOR, LLP
 Wilmington, Delaware
                                   /s/ Edwin J. Harron
                                   Robert S. Brady (Bar No. 2847)
                                   Edwin J. Harron (Bar No. 3396)
                                   Sharon M. Zieg (Bar No. 4196)
                                   Rodney Square
                                   1000 North King Street
                                   Wilmington, Delaware 19801
                                   Telephone: (302) 571-6600
                                   Facsimile: (302) 571-1253
                                   Email: rbrady@ycst.com
                                          eharron@ycst.com
                                          szieg@ycst.com

                                   Counsel to the Future Claimants’ Representative

                                   – and –

                                   PACHULSKI STANG ZIEHL & JONES LLP

                                   /s/ James E. O’Neill
                                   James I. Stang (CA Bar No. 94435)
                                    Iain A.W. Nasatir (CA Bar No. 148977)
                                    John A. Morris (NY Bar No. 2405397)
                                    James E. O’Neill (DE Bar No. 4042)
                                    John W. Lucas (CA Bar No. 271038)
                                   919 North Market Street, 17th Floor
                                   P.O. Box 8705
                                   Wilmington, DE 19899-8705 (Courier 19801)
                                   Telephone: (302) 652-4100
                                   Facsimile: (302) 652-4400
                                   Email: jstang@pszjlaw.com
                                           inasatir@pszjlaw.com
                                           jmorris@pszjlaw.com
                                           joneill@pszjlaw.com
                                           jlucas@pszjlaw.com

                                   Counsel for the Tort Claimants’ Committee

                                   – and –

                                   MONZACK MERSKY AND BROWDER, P.A.

                                   /s/ Rachel B. Mersky
                                   Rachel B. Mersky (DE No. 2049)
                                   1201 North Orange Street, Suite 400


DOCS_DE:234009.1 85353/002            2
 Case 1:21-cv-00392-RGA Document 30 Filed 04/27/21 Page 3 of 3 PageID #: 778




                                   Wilmington, Delaware 19801
                                   Telephone: (302) 656-8162
                                   Facsimile: (302) 656-2769
                                   E-mail: rmersky@monlaw.com

                                   – and –

                                   BROWN RUDNICK LLP
                                   David J. Molton, Esq.
                                   Eric R. Goodman, Esq.
                                   Seven Times Square
                                   New York, NY 10036
                                   Telephone: (212) 209-4800
                                   Email: dmolton@brownrudnick.com
                                   Email: egoodman@brownrudnick.com

                                   – and –

                                   Sunni P. Beville, Esq.
                                   Tristan G. Axelrod, Esq.
                                   One Financial Center
                                   Boston, MA 02111
                                   Telephone: (617) 856-8200
                                   Email: sbeville@brownrudnick.com
                                   Email: taxelrod@brownrudnick.com

                                   – and –

                                   ROBBINS, RUSSELL, ENGLERT, ORSECK,
                                    UNTEREINER & SAUBER LLP
                                   Lawrence S. Robbins*
                                   Ariel N. Lavinbuk*
                                   William J. Trunk*
                                   Joshua S. Bolian*
                                   2000 K Street NW, 4th Floor
                                   Washington, DC 20006
                                   Telephone: 202-775-4500
                                   Email: lrobbins@robbinsrussell.com
                                           alavinbuk@robbinsrussell.com
                                          wtrunk@robbinsrussell.com
                                           jbolian@robbinsrussell.com
                                   * (motion to appear pro hac vice forthcoming)

                                   Counsel to the Coalition of Abused Scouts for
                                   Justice




DOCS_DE:234009.1 85353/002            3
